Exhibit ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into this 1st day of December, 2008, by and between AMERICAN RESIDENTIAL SERVICES, L.L.C., a Delaware limited liability company (“BUYER”), and ENERGY KING, INC. d/b/a HEATING & AIR CONDITIONING SERVICES, INC., a Massachusetts corporation (“SELLER”), ALAN MINTZ, a shareholder of SELLER (“OWNER”) and JEFF HULTMAN (“HULTMAN”). WHEREAS, SELLER and OWNER desire to sell, or cause to be sold, to BUYER, and BUYER desires to purchase from SELLER, certain assets employed by SELLER in the operation of SELLER's residential and commercial heating and air conditioning installation and repair and related service business conducted in West Bridgewater, Massachusetts and surrounding communities, on the terms and subject to the conditions set forth herein. NOW, THEREFORE, the parties agree as follows: Section 1.Definitions and Interpretation. (a)Definitions. In this Agreement, the following terms have the meanings specified or referred to in this Section 1(a): “Accounts Receivable” means all of the accounts receivable of the Business, whether or not such accounts receivable have been written-off, including those active and inactive customer accounts receivable identified on Schedule 1(a)-1 “Accounts Payable” means the current accounts payable of the Business identified on the Balance Sheet. “Add-on/Replacement Customer Accounts” means accounts of customers of the Business who have purchased replacement equipment for their own home or commercial properties. “Area” means the Massachusetts counties of Plymouth and Suffolk, and any other county in which customers of SELLER are serviced. “Assets” means the assets of every type and description that are owned, leased or licensed by SELLER and used or held in connection with the Business (other than the Excluded Assets), including the Accounts Receivable, Books and Records, Contracts and Commitments, Customer Lists, inventory, Fixed Assets, Intellectual Property,
